         Case 1:06-cv-04991-RJS Document 475 Filed 10/08/20 Page 1 of 1



                                 DANIEL L. ACKMAN
                                      ATTORNEY AT LAW
                                         __________
                       77 Water Street, 8th Floor * New York, NY 10005
                                        TEL: 917-282-8178
                                  E-MAIL: d.ackman@comcast.net

                                                                                  October 8, 2020


BY ECF & E-MAIL:
Hon. Richard J. Sullivan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Nnebe v. Daus, No. 06-cv-4991 (RJS); Stallworth v. Joshi, No. 17-cv-7119 (RJS)

Your Honor:

        We are counsel to the plaintiffs in the above-referenced cases and are writing to update
the record with regard to our pending motions for injunctive relief.

        Since the motions were fully briefed on May 1, 2020, there have been 14 reported
decisions on post-suspension hearings. This means that, even now, fewer than two percent of the
drivers who have been suspended are obtaining relief via this route (based on the 167
suspensions per month reported in Mr. Akinlolu’s declaration, ECF # 445, ¶ 14). Also since the
motions were fully briefed, it remains the case that, on average, even drivers who prevail at
hearings are denied their livelihoods for more than two months. As before, the vast majority of
reinstatements occur through operation of the criminal justice system, which is moving more
slowly now than it did in the years leading up to the Second Circuit’s decision. That hearings
remain so rare and that even drivers who win their hearings suffer lengthy deprivations is, as we
have argued, compelling evidence that the TLC has not fully taken up the responsibilities it owes
drivers under the Constitution. Certainly, the TLC has done nothing in the past five months to
alert impacted individuals that an ostensibly new regime is operating. And it has yet to amend its
rules or announce any new practices with regard to its suspension-on-arrest system.

        In short, despite some improvements in the post-suspension process, the need for
injunctive relief remains urgent.

                                      Respectfully submitted,
                                      /s/
                                      Daniel L. Ackman
                                      David T. Goldberg
                                      Shannon Liss-Riordan


cc: All Counsel (by ECF)
